Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8 are currently amended.
Claims 2-3, 5-6, 11 are original.
Claims 4, 9, 14-20 are cancelled.
Claim 7, 12-13 is previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidavsky (US 2017/0306171) and further in view of Novikov (US 2014/0284832), Rammer (EP 1579972), and Keating (US 2013/0295338).

	Regarding claim 1, Vidavsky discloses a three-dimensional printing system (see apparatus of title); comprising: at least one positioning mechanism (see Fig. 2 – [0654]); at least one end effector (see entire boxed structure of Fig. 2 – frame 128) movable connected to said at least one positioning mechanism (see forward/reverse movement), said at least one end effector (entire head inside 128 is considered the end effector including the hardening device 324, etc.) including a frame (see frame), at least one mixing head (see heads 116a and b of [0653]) in the first of at least one nozzle (see nozzles 122 of [0638]) connected to said frame and configured to dispense a material (they are so configured); a first mixer (see mixing chamber 362) connected to said frame, a second mixer connected to said frame (duplication of parts).
	Vidavsky discloses the claimed invention except for the duplication of mixers.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the mixers, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04. One would have been motivated to duplicate the mixers for the purpose of adding multiple additives and improving uniformity of such additives.
Vidavsky already discusses a mixer 362 on some of the lines and reasons why ([0653]) one would likely be motivated to configure the other lines so that same benefits could be applied to the other print heads.	
The cited combination does not recognize that the motor is connected to said frame and configured for driving said first and second mixers.

	Adding multiple motors adds capital costs and makes the head heavier to move thereby increasing energy/operational costs.  Therefore, there was motivation to modify Vidavsky and to combine Rammer with Vidavsky. 
Vidavisky describes a leveling tool/rollers 326 of Vidavsky can mill, grind or flake the previously formed layers to smooth them out [0647]--can have blades or an auger as well.
	Vidavsky does not disclose wherein at least one positioning mechanism is in the form of at least one robotic arm which is configured to position said at least one end effector.  See cited portions of Keating reference above.
Keating discloses wherein at least one positioning mechanism is in the form of at least one robotic arm.  See robotic arm of [0052].
Keating had the benefit that it allowed for the moving of the end effector for the curing of different regions the deposited material.  Therefore, there was motivation to combine Keating with Vidavsky.
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the mixers of Vidavsky, the positioning robot arm of Keating, and the two mixers with a single motor of Rammer in the apparatus of Vidavsky to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefits that it allowed for the increased deposition rate of mixed materials, reduced capital costs and improved the accuracy and reach of the apparatus.

	Regarding claim 2, Examiner has taken it that any article worked upon created by the apparatus can be considered a mold to one of ordinary skill in the art.	

Regarding claim 3, Vidavsky discloses wherein the at least one subtractive tool is configured to subtract at least a portion of said material from a surface of said mold such that said desired design is achieved in said surface of the mold.  See milling device of [0089].

Regarding claim 5, Vidavsky recognizes wherein there are multiple components in the mixture.  See abs, [0010], initiator of [0053].
Examiner has taken this as a limitation of the article worked upon rather than a limitation on the apparatus itself.  Examiner has taken it that an article worked upon consists of an activator mixture (initiator) and a resin mixture (curable material of [0051]) as understood by one of ordinary skill in the art.
	Regarding claim 6, Vidavsky discloses wherein said mixing head mixes said at least two components and dispenses said material.  See cited portions of Vidavsky.  Taken as a manner of operating the apparatus that the apparatus is capable of mixing multiple materials.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidavsky (US 2017/0306171) and further in view of Novikov (US 2014/0284832), Rammer (EP 1579972), Keating (US 2013/0295338) and Dougherty (US 2017/0321028).

Regarding claim 7, the combination discloses a proportioning system operable coupled to said at least one mixing head and configured to proportion said at least two components, said proportioning system includes said first and second mixers.
The combination does not disclose wherein said second mixer is fluidly connected to said at least one nozzle and located downstream of said first mixer and upstream of said at least one nozzle.  Rather the combination discloses mixers which are in parallel configuration rather than series configuration.

The arrangement of the duplicated mixer of Dougherty in the claimed manner (upstream of the first mixer) would have been a rearrangement of essential working parts to one of ordinary skill in the art with the benefit that it allowed for the consistent mixing of several components uniformly throughout the deposited films.  Therefore, there was motivation to combine Dougherty and Vidavsky.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mixer upstream the nozzle, downstream the first mixer of Dougherty in the apparatus of Vidavsky to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the mixing of a multicomponent mixture to become relatively uniform by the time it reached the nozzle.

Claim 8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidavsky (US 2017/0306171) and further in view of Rammer (EP 1579972), Keating (US 2013/0295338), White (US 2002/0019683), Dougherty (US 2017/0321028).

Regarding claim 8, Vidavsky discloses a three-dimensional printing system (see apparatus of title), comprising: a proportioning system configured to proportion a material (see printing unit 116 of [0638]), said proportioning system includes a first mixer (see [0653] – see 
Vidavsky discloses a first end effector (see IR lamp/hardening device 324 of [0644]) movable connected to said first positioning mechanism, said first end effector (see Fig. 2) including a frame and at least one nozzle (see nozzle array of [0658]) connected to said frame and operable connected to said proportioning system (see mixing chamber 362 of [0653],  Fig. 2), said at least one nozzle is configured for dispensing said material layer-by-layer to form a mold (see molded formulation of [0779]) wherein said first mixer is connected to said frame, said second mixer is connected to said frame, and said motor is connected to said frame; and a second end effector (duplication of parts with the benefit that it allowed for the curing of multiple locations simultaneously) movable connected to said second positioning mechanism.
While the reference does not recognize that the motor is configured for driving said first and second mixers, one of ordinary skill in the art would have been motivated to drive the first and second mixers with a single motor before the effective filing date because doing so would have reduced the weight of the printing head moved during operating, thereby reducing operation costs.  
It is well known and conventional to have the mixer driven by the motor.  The combination is silent as to whether a single motor drives two mixers.  It would have been obvious to use a single motor to drive to mixers in view of Rammer (see abs).  Rammer recognizes a multi-mixer system but relies on a single motor and therefore.
	Adding multiple motors adds capital costs and makes the head heavier to move thereby increasing energy/operational costs.  Therefore, there was motivation to modify Vidavsky and to combine Rammer with Vidavsky.
Vidavsky does not disclose a second positioning mechanism.
In the same field of endeavor, White discloses a positioning mechanism (see tubular gantry 7 of [0030] and Fig. 5).  The inclusion of the positioning mechanism with an end effector 
White had the benefit that it allowed for the uniform distribution of residual stresses in the part being built.  See [0049].  Furthermore, allowing for variable thickness layers increased the deposition rate.  See [0054].  Therefore, there was motivation to combine White with Vidavsky.
Vidavsky does not discloses wherein the proportioning system is configured to proportion a material.
In the same field of endeavor of additive manufacturing, Dougherty discloses wherein the proportioning system operable coupled to said at least one mixing head (see Fig. 2 – head 48 of [0029]-[0032]) and configured to proportion said at least two components, said proportioning system includes said first and second mixers, and wherein said second mixer is fluidly connected to said at least one nozzle and located downstream of said first mixer and upstream of said at least one nozzle.  See cited portions of Dougherty in the rejection of claim 7 above.
Vidavsky discloses wherein said proportioning system includes a first mixer (see mixing chamber 362 in cited para.).
Vidavsky does not disclose a second mixer (can be considered a duplication of parts) and a motor configured for driving said first and second mixers.
Vidavsky discloses the claimed invention except for the duplication of mixers.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the mixers, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04. One would have been motivated to duplicate the mixers for the purpose of adding multiple additives and improving uniformity of such additives.

Vidavisky describes a leveling tool/rollers 326 of Vidavsky can mill (see [0089]), grind or flake the previously formed layers to smooth them out [0647]--can have blades or an auger as well.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the single motor for driving the mixers of Rammer and the positioning mechanism of White in the apparatus of Vidavsky to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased deposition rate of mixed materials, reduced capital costs and improved the accuracy and reach of the apparatus.

Regarding claim 10, Vidavsky does not disclose wherein the second mixer is fluidly connected to said at least one nozzle and located downstream of said first mixer and upstream of said at least one nozzle.
In the same field of endeavor of additive manufacturing, Dougherty discloses wherein the proportioning system operable coupled to said at least one mixing head (see Fig. 2 – head 48 of [0029]-[0032]) and configured to proportion said at least two components, said proportioning system includes said first and second mixers, and wherein said second mixer is fluidly connected to said at least one nozzle and located downstream of said first mixer and upstream of said at least one nozzle.
The arrangement of the duplicated mixer of Vidavsky in the claimed manner would have been a rearrangement of essential working parts to one of ordinary skill in the art with the benefit that it allowed for the consistent mixing of several components uniformly throughout the deposited films.  Therefore, there was motivation to combine Dougherty and Vidavsky.


Regarding claim 11, Vidavsky does not disclose but is fully capable of operating on accelerant and blowing agents.  Since these are limitations of the article worked upon with limited patentable weight in an apparatus claim, Examiner has taken that Vidavsky reads on wherein said material is composed of a first component and a second component such that said first mixer of said proportioning system mixes an accelerant (article worked upon) and a blowing agent (article worked upon) of said second component, and said second mixer mixes said first component and said second component.

Regarding claim 12, Vidavsky is capable of operating on materials such that the densities of the components are varied.  That the density of the blowing agent is varying along the deposited build would have been achieved by one of ordinary skill in the art adding less dense and denser materials to the mixture.  See [0093].  Therefore, Vidavsky discloses wherein said proportioning system selectively adjusts an amount of said blowing agent (article worked upon) depending upon a desired density of the material such that a material density of at least a first portion of a first layer of material is different than a material density of at least a second portion of a second layer of material (manner of operating).

Regarding claim 13, Vidavsky does not disclose wherein said at least one subtractive tool is configured to subtract at least a apportion of material from a surface of said mold such that said desired design is achieved in said surface of the mold.


Regarding claim 14, the combination discloses wherein said at least one first positioning mechanism are respectively in the form of at least one first robotic arm (see White disclosure) which are configured to respectively portion said at least one first end effector and said at least one second end effector.
	The combination does not disclose at least one second positioning mechanism and at least one second robotic arm.  
To include a second positioning mechanism and a second robotic arm would have been a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.
Doing so would have allowed the deposition of material in multiple locations, thereby reducing build time, thereby reducing cost of build.  Therefore, there was motivation to modify Vidavsky.
Robotic arms had more degrees of control (freedom) than gantries which can only translate linearly in space.  Therefore, there was motivation to substitute the known equivalents of Dougherty in the apparatus of Vidavsky and to duplicate the essential working parts of Vidavsky.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Dougherty to have multiple robotic arms and positioners in the apparatus of Vidavsky to arrive at the claimed invention before the effective filing date because doing so had the benefit that it .  

	Response to Arguments
	Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.

Argument #1: Applicant argues that the cited references in the Non-Final Rejection dated 11/19/2020 are non-analogous art references utilized in a rejection under 35 U.S.C. 103 for claim 1. Pp. 5-7.

This is not found persuasive because both the reference and the problem faced by inventor was to come up with a means to mix the materials before deposition in a similar manner.  The problem solved by Rammer is the same problem as solved by the cited Vidavsky reference.
In response to applicant's argument that Rammer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rammer was reasonably pertinent to the problem applicant was trying to solve regarding mixing multiple ingredients or the same ingredient more thoroughly as the article worked upon.

Argument #2: Applicant argues that the article worked upon is different in the cited references than the intended use of the instant invention.  Pp. 8.



Argument #3: Applicant argues that the manufacturing apparatus is for vertical orientation and in non-pressurized containers. Pp. 8.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vertical vs. horizontal orientation, pressurized vs. non-pressurized bins/containers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument #3: Applicant argues that the advantage of Rammer would not have been desirable in the primary reference Vidavsky. Pp. 8.

This is not found persuasive because, in response to applicant's argument that a different motivation than demonstrated in the Non-Final OA is undesirable in Vidavsky, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Rammer has numerous advantages as understood by one of ordinary skill in the art.  Multiple/plural advantages are now of record.  


Argument #4: Applicant argues that the multipurpose end effector of claims 1 and 8 has not been rendered obvious in the Non-Final OA.  Pp. 9.

This is not found persuasive because the claim does not recite a multipurpose end effector.  See claims 1 & 8.  If Applicant’s Remarks are directed to a multiple mixer head for additive manufacturing, then they are not found persuasive because such mixers in an additive manufacturing head are Vidavsky is the primary reference in a multi-reference 103 rejection.
Applicant argues against the primary reference Vidavsky for features which are cited as being rendered obvious by the cited case laws of duplication of essential working parts.  See MPEP 2144.04(VI)(B). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument #5: Applicant argues that Rammer does not teach single motor driving two mixers. p.9

This is not found persuasive because one motor for driving two mixers would have had the benefit that it allowed for the mixers to mix at the same speed/flow rate, thus achieving uniform/homogeneous dispersions.

Argument #6: Applicant argues that the motor has to be mounted on the frame which also mounts the nozzle.  Pp. 9-10.

This is not found persuasive because the combination has a frame and mounting the components to the frame is considered a rearrangement of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144 regarding the rearrangement of essential working parts.  That both of these structures are both mounted to the frame would not have produced an unobvious result in the apparatus before the effective filing date as nozzles attached to frames and motors attached to frames were known in the art before the effective filing date as rendered obvious in the rejection above.

	Argument #7: Applicant argues that the obviousness rationale presented in the Non-Final OA was an improper assertion of the doctrine of legal precedent.  Pp. 10.

	This is not found persuasive because the differences between the mixers is an unclaimed feature of the instant invention.  The claim limitations do not distinguish one mixer from the other in a way that confers patentability to the claims.  Furthermore, this is a mere allegation of multiple mixers resulting in inoperability without facts, reasoning or evidence to the contrary of Examiner’s assertion that duplication of the mixers of Vidavsky would have had a reasonable expectation of success.
	Examiner recommends amendment to the claims to further differentiate the structural differences between the mixers where there is proper support in the specification for such an amendment.

Argument #8: Applicant argues that Examiner did not demonstrate a reasonable motivation to modify the cited references.  Pp. 10.

This is not found persuasive because the duplicated mixers were present in Rammer – see second mixer 24 and mixing device 14 of [0050] -  which was reasonably pertinent to the problem Applicant was trying to solve, mixing in additive manufacturing apparatuses.  Addition of the dual-mixer system of Rammer to the apparatus of Vidavsky would have improved uniformity of additives as demonstrated in the Non-Final OA.  See Non-Final OA pp. 3.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712